White, J.
The five appellants in this case were tried *117upon information in the County Court of Hunt County, for disturbance of religious worship. The disturbance consisted in cracking, picking out, and eating pecans in the church during the services. The jury found them guilty and fined them each §25, and judgment was so rendered. There is nothing in the record of which they have any just ground of complaint. Under the proof we think the jury found rightly, and that the judgment is, in every respect, correct. It is, therefore, in all things affirmed.

Affirmed.